DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Remarks
The amendments were received on 3/31/21.  Claims 1, 3, 4, 8, 10, and 11 are pending in the application.  Claims 2, 5-7, 9, and 12-14 have been cancelled.  Applicants' arguments have been carefully and respectfully considered.
Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2007/0156650) and further in view of Srinivasan et al. (US 2014/0075565) and Bruce et al. (US 2015/0142844).
Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2007/0156650) and further in view of Srinivasan et al. (US 2014/0075565).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:



Claims 1, 3, and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2007/0156650) and further in view of Srinivasan et al. (US 2014/0075565) and Bruce et al. (US 2015/0142844).

With regard to Independent claim 1, 
Becker teaches a computerized method for creating a tenant of a database system, the tenant to have tenant data stored in a storage of the database system associated with a tenant identifier, the method comprising: 
selecting, at the database system, template tenant metadata of a template tenant to create the new tenant based on the received request (Becker, pa 0106, provider may first select tenant template from tenant template database) and based on at least one of a type of tenant to be created and metadata associated with the tenant to be created (Becker, pa 0106, the selection of a template may be made to provide the new tenant with a processing environment suited to the tenant’s particular hosting requirements); 
creating, via the database system, a new tenant identifier based on the selected template tenant metadata (Becker, pa 0108, once the copy of tenant template database is created, the copy and its contents may be associated with a unique identifier); and 
creating the new tenant by associating the new tenant identifier with a snapshot of at least a portion of the template tenant metadata at a point in time when the template tenant metadata is made accessible to the new tenant(Becker, pa 0107, the provider may create a copy of the tenant template database containing the selected template by performing a snapshot operation on the selected volume & pa 0108, the unique identifier enables the provider to associate content and data with tenant-specific data structures), wherein the new tenant identifier of the new tenant is configured to point to the snapshot of at least a portion of the template tenant metadata (Becker, pa 0096, when generator copies tenant data structure into a new schema called tenant template 808, generator may also copy some of the data content from tenant data structures, pa 0098, a tenant may store identifiers, such as table links, to reference shared data structures included in provider database & pa 0110, tenant template may also include table links, therefore when the provider deploys a new tenant, tenant database may also get a copy of table links used to access shared data structures); 
associating new tenant data created by the new tenant after the new tenant creation point in time with the new tenant, wherein the new tenant data created by the new tenant subsequent to the new creation point in time is inaccessible to the template tenant (Becker, pa 0057, after tenant data structures are exported from provider database to a particular tenant database, the tenant data structures may thereafter be populated with data content specific to the respective tenant…tenant specific data are stored separate from one another in servers to ensure each of tenants information remains isolated and secured). 

Becker doesn't expressly discuss receiving, at the database system, a request to create a new tenant.
Srinivasan teaches receiving, at the database system, a request to create a new tenant (Srinivasan, pa 0153, a single customer can create identity domains, or tenancies, within the IDM system).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Becker with the teachings of Srinivasan because it allows a user to create a secure and isolated domain (Srinivasan, pa 0153).
Becker in view of Srinivasan does not teach data stored in an immutable storage. 
Bruce teaches tenant data stored in an immutable storage (Bruce, pa 0013, tenant will have a large volume of data to be stored, the data is historical in nature and can be considered immutable).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Becker in view of Srinivasan to have included the teachings of Bruce because it provides retention over a period of many years (Bruce, pa 0013).

With regard to Dependent claim 3,
Becker in view of Srinivasan and Bruce teaches the method of claim 1, wherein the selecting the template tenant metadata of the template tenant comprises: 
determining whether a template tenant exists based on a type of the request to form a new tenant (Becker, pa 0106, select template to provide new tenant with a processing environment suited to the tenant’s particular hosting requirements); and
creating the new tenant by associating the new tenant identifier with the snapshot of at least a portion of template tenant metadata of the determined template tenant at a point in time when the new tenant is to be created (Becker, pa 0107-0108, snapshot and unique identifier for new tenant). 

With regard to Dependent claim 4, 
Becker in view of Srinivasan and Bruce teaches the method of claim 1, further comprising: when the new tenant is created, changing tenant data of the new tenant by changing at least one from the group consisting of: setting a permission, changing a layout, and changing a username (Becker, pa 0108, after export, user names may be changed).

Claims 8, 10, and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Becker (US 2007/0156650) and further in view of Srinivasan et al. (US 2014/0075565).

With regard to Independent claim 8, 
Becker teaches a system to create a tenant of a database system, the system comprising: 
at least one server (Becker, Fig. 2, provider server and tenant servers),
select template tenant metadata of a template tenant to create the new tenant based on the received request (Becker, pa 0106, provider may first select tenant template from tenant template database) and based on at least one of a type of tenant to be created and metadata associated with the tenant to be created (Becker, pa 0106, the selection of a template may be made to provide the new tenant with a processing environment suited to the tenant’s particular hosting requirements),
create a new tenant identifier based on the selected template tenant metadata (Becker, pa 0108, once the copy of tenant template database is created, the copy and its contents may be associated with a unique identifier), and create the new tenant by associating the new tenant identifier with a snapshot of at least a portion of the template tenant metadata at a point in time when the template tenant metadata is made accessible to the new tenant (Becker, pa 0107, the provider may create a copy of the tenant template database containing the selected template by performing a snapshot operation on the selected volume & pa 0108, the unique identifier enables the provider to associate content and data with tenant-specific data structures), wherein the new tenant identifier of the new tenant is configured to point to the snapshot of at least a portion of the template tenant metadata (Becker, pa 0096, when generator copies tenant data structure into a new schema called tenant template 808, generator may also copy some of the data content from tenant data structures, pa 0098, a tenant may store identifiers, such as table links, to reference shared data structures included in provider database & pa 0110, tenant template may also include table links, therefore when the provider deploys a new and wherein the at least one server associates new tenant data created by the new tenant after the new tenant creation point in time with the new tenant, and wherein the new tenant data created by the new tenant subsequent to the new creation point in time is inaccessible to the template tenant (Becker, pa 0057, after tenant data structures are exported from provider database to a particular tenant database, the tenant data structures may thereafter be populated with data content specific to the respective tenant…tenant specific data are stored separate from one another in servers to ensure each of tenants information remains isolated and secured).; and 
at least one storage device to store tenant data associated with the tenant identifier and the template tenant (Becker, pa 0047, data storage devices 220A, 220B associated with tenant server & pa 0050, tenant databases 222A, 222B stored on data storage device). 
Becker doesn't expressly discuss at least one server to receive a request to create a new tenant.
Srinivasan teaches at least one server to receive a request to create a new tenant (Srinivasan, pa 0153, a single customer can create identity domains, or tenancies, within the IDM system).
It would have been obvious at the effective filing date of the invention to a person having ordinary skill in the art to which said subject matter pertains to have modified Becker with the teachings of Srinivasan because it allows a user to create a secure and isolated domain (Srinivasan, pa 0153).

With regard to Dependent claim 10,
Becker in view of Srinivasan and Bruce teaches the method of claim 1, wherein the at least one server selects the template tenant metadata of the template tenant by determining whether a template tenant exists based on a type of the request to form a new tenant (Becker, pa 0106, select template to provide new tenant with a processing environment suited to the tenant’s particular hosting requirements); and
creating the new tenant by associating the new tenant identifier with the snapshot of at least a portion of template tenant metadata of the determined template tenant at a point in time when the new tenant is to be created (Becker, pa 0107-0108, snapshot and unique identifier for new tenant). 

With regard to Dependent claim 11, 
Becker in view of Srinivasan teaches the system of claim 8, wherein when the new tenant is created, the at least one server changes tenant data of the new tenant by changing at least one from the group consisting of: setting a permission, changing a layout, and changing a username (Becker, pa 0108, after export, user names may be changed). 

Response to Arguments
Rejections of claims 1, 3, 4, 8, 10, and 11 under 35 U.S.C. 102 and 35 U.S.C. 103 



Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRITTANY N ALLEN whose telephone number is (571)270-3566.  The examiner can normally be reached on M-F 9 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Usmaan Saeed can be reached on 571-272-4046.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRITTANY N ALLEN/           Primary Examiner, Art Unit 2169